



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Iem,
    2015 ONCA 263

DATE: 20150417

DOCKET: C59358

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Iem

Appellant

Richard Litkowski, for the appellant

Molly Flanagan, for the respondent

Heard:  April 1, 2015

On appeal from the sentence imposed by Justice Carpenter
    Gunn of the Superior Court of Justice on November 23, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that the trial judge erred in her calculation of
    credit for pre-trial custody in light of
R. v. Summers
, 2014 SCC 26
    (released after the trial judges reasons).  On a proper calculation, the
    parties agree that the appellant is entitled to 45 months credit for
    pre-sentence custody, 14 months more than the trial judge granted.  The parties
    agree that a five-year sentence was appropriate.  Allowing for the credit for
    the pre-trial custody, the trial judge should have imposed a 15-month sentence.

[2]

We would vary the sentence to 15 months.  That sentence of course runs
    from the date the trial judge imposed the sentence.


